FILED
                                                                          November 10, 2021
                           STATE OF WEST VIRGINIA                               released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                         SUPREME COURT OF APPEALS                           SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA




Bonnie M.,
Respondent Below, Petitioner

vs.) No. 20-0791 (Putnam County 20-DV-166)

Freddie M.,
Petitioner Below, Respondent



                           MEMORANDUM DECISION

             Petitioner Mother Bonnie M. (“Petitioner” or “Mother”), by counsel D.
Geoffrey Varney appeals the Circuit Court of Putnam County’s September 10, 2020,
Domestic Violence Protective Order (“DVPO”) entered against her. Respondent Freddie
M. (“Respondent” or “Father”) did not make an appearance in this matter. The dispositive
issue on appeal is whether the circuit court had subject matter jurisdiction to enter the
DVPO against Petitioner pursuant to the Uniform Child Custody Jurisdiction and
Enforcement Act (“UCCJEA”). 1

               This Court has considered Petitioner’s brief, oral argument, and the record
on appeal. This case satisfies the “limited circumstances” requirement of Rule 21(d) of
           2

the West Virginia Rules of Appellate Procedure for resolution in a memorandum decision.
After review, we conclude that the circuit court did not have subject matter jurisdiction in
the Domestic Violence Petition case that was filed by Respondent. Therefore, we vacate
the circuit court’s September 10, 2020 DVPO and remand this case to the circuit court with
direction that the circuit court enter an order dismissing the underlying case.




       1
         The UCCJEA, which is codified in chapter 48, article 20 of the West Virginia
Code, is discussed in detail in this decision.

       The DVPO at issue in this case expired during the pendency of this appeal.
       2

However, the case is not technically moot because a petition for contempt filed by
Respondent remains pending. Therefore, a current dispute exists between the parties.

                                             1
              On August 19, 2020, Respondent, on behalf of the parties’ minor daughter,
A.G.M., 3 filed a Domestic Violence Petition against Petitioner in Putnam County, West
Virginia. On the same day, the magistrate court entered an Emergency Protective Order
(“EPO”) prohibiting Petitioner from being present at A.G.M.’s home or school or otherwise
contacting her. In addition, the magistrate court granted Respondent temporary custody of
A.G.M. and scheduled the hearing on the petition for September 1, 2020, before the Family
Court of Putnam County. 4

              On September 1, 2020, a hearing was held in family court. Prior to the
hearing, Petitioner filed her “Answer, Affirmative Defenses, and Motion to
Dismiss/Transfer.” In this filing, Petitioner made the family court aware that she believed
that the Commonwealth of Kentucky had home state jurisdiction of A.G.M. pursuant to the
UCCJEA, West Virginia Code § 48-20-101 et seq. Specifically, Petitioner referenced an
action in the Commonwealth of Kentucky before the Pike Circuit Court Family Court
Division involving the parties to the instant case in which the parties agreed that
Respondent would be granted temporary residential custody of A.G.M. (hereinafter
“Kentucky Case”). 5 During the hearing, the family court was made aware that the minor
child, A.G.M., was the subject of a juvenile delinquency proceeding before the Circuit
Court of Putnam County. After the family court conferred with the circuit court, the case
was transferred from the family court to the circuit court. 6

              On September 9, 2020, the circuit court conducted a hearing on
Respondent’s request for a DVPO. The hearing lasted several hours, and the circuit court
heard testimony from A.G.M., Petitioner, Petitioner’s mother, and Respondent. It appears
from the transcript of this hearing that the circuit court was not initially aware that a
Kentucky court had placed A.G.M. in the temporary custody of Respondent in West
Virginia. Counsel for Petitioner informed the circuit court that the Kentucky court had

       3
         Consistent with our long-standing practice in cases involving sensitive facts, we
use the initials where necessary to protect the identities of those involved in this case. See
In re K.H., 235 W. Va. 254, 256 n.1, 773 S.E.2d 20, 22 n.1 (2015).
       4
           Petitioner assigns no error to the entry of the EPO.
       5
        In addition, Petitioner provided the case number of the Kentucky Case and further
indicated that a hearing in the Kentucky Case was scheduled for October 20, 2020.
       6
         According to the Transfer Order, the family court was made aware that A.G.M. is
the subject of a juvenile delinquency proceeding before the circuit court. After the family
court conferred with the circuit court, “it was determined that the Circuit Court [had]
jurisdiction over the minor child.”

                                                2
given Respondent temporary residential custody of A.G.M. Counsel for Petitioner also
made the circuit court aware that a hearing in the Kentucky Case was scheduled for October
20, 2020. Further, counsel for Petitioner informed the circuit court that the family court in
Putnam County had permitted Petitioner to have one call with A.G.M. each evening at 7:00
p.m. At the conclusion of the hearing, the circuit court decided to “sustain the petition”
and ordered that the DVPO would remain in effect until midnight on March 8, 2021.
Further, the circuit court set aside the family court’s order permitting telephone contact
between Petitioner and A.G.M. Following this ruling, counsel for Petitioner questioned
how the ruling would affect the custody issue pending in the Kentucky court.

               Hours after the conclusion of the hearing in circuit court, counsel for
Petitioner e-filed a letter to the circuit court arguing that the jurisdiction of the DVPO case
was governed by the UCCJEA and that the circuit court was required to communicate with
the Kentucky court because Kentucky was A.G.M.’s home state. The following day,
September 10, 2020, the circuit court entered a DVPO against Petitioner finding that she
placed A.G.M. in reasonable apprehension of physical harm and that she created fear of
physical harm by harassment, stalking, psychological abuse or threatening acts. The circuit
court further determined that Petitioner had drugs in the home. Specifically, the circuit
court further found: “[A.G.M.’s] written allegations and in-court testimony are credible.
Therefore, the Court finds by clear and convincing evidence that [Petitioner] created fear
of physical harm and psychological abuse, and reasonable apprehension of the same.”
Petitioner was ordered to refrain from contacting, telephoning, communicating with,
harassing, or verbally abusing A.G.M. Further she was granted no visitation with A.G.M.

               Following the entry of the DVPO by the circuit court, Petitioner filed the
instant appeal. Questions regarding the custody of A.G.M. and inconsistencies between the
circuit court’s direction and the Kentucky Case continued after the entry of the September
10, 2020 DVPO. On November 24, 2020, an order was entered in the Kentucky Case
granting Petitioner visitation and phone contact with A.G.M. 7 After the entry of that order,




       7
           The order provides as follows:

                1. The Petitioner shall have supervised visitation with the
                minor child, [A.G.M.], beginning this Saturday November 28,
                2020 at the hour of 10:00 a.m. until 6:00 p.m.; and the
                following Saturday December 5, 2020, at the hour of 10:00
                a.m. until 6:00 p.m. Thereafter, the Petitioner shall receive
                standard visitation and holiday visitation in accordance with
                the Pike Family Court Standard Visitation Guidelines. The
                                                                       (continued . . .)
                                              3
Petitioner attempted to contact A.G.M. by phone, and Respondent filed a “Petition Seeking
an Order to Show Cause (Domestic Violence Civil Contempt)” in the Circuit Court of
Putnam County. On or about January 20, 2021, the Circuit Court of Putnam County held
a hearing in A.G.M.’s juvenile delinquency case and again ordered that Petitioner have no
visitation with A.G.M. 8 The Pike Circuit Court Family Court Division subsequently
ordered that A.G.M. alternate between weeks living with Petitioner in Kentucky and
Respondent in West Virginia. By letter dated March 25, 2021, the Circuit Court of Putnam
County ordered that A.G.M. live with Respondent during the week and attend in-person
school in Putnam County until the end of the school year and visit with Petitioner on the
weekend as previously ordered in the Kentucky Case.

                Petitioner alleges that the circuit court lacked subject matter jurisdiction to
issue the DVPO and prohibit contact between Petitioner and A.G.M.. In considering the
petition before us, we must determine whether the circuit court possessed subject matter
jurisdiction in this matter pursuant to the UCCJEA. “[J]urisdictional issues are questions
of law[.]” State ex rel. Universal Underwriters Ins. Co. v. Wilson, 239 W. Va. 338, 343,
801 S.E.2d 216, 221 (2017) (citation omitted). “Where the issue on an appeal from the
circuit court is clearly a question of law or involving an interpretation of a statute, we apply
a de novo standard of review.” Syl. Pt. 1, Chrystal R.M. v. Charlie A.L.194 W. Va. 138,
459 S.E.2d 415 (1995). With this standard in mind, we proceed to examine Petitioner’s
arguments.

              Petitioner argues that the circuit court and the family court of Putnam County
erred in the manner in which it handled Respondent’s Domestic Violence Petition.
Petitioner argues that the circuit court lacked subject matter jurisdiction over the request


              Petitioner’s first weekend visitation shall begin on December
              18, 2020 at the hour of 6:00 p.m.

              2. The Petitioner’s mother, [], shall supervise the visitation.

              3. The Petitioner shall also receive one phone call per week
              from the minor child, which shall be on Tuesdays at 8:00 p.m.

              4. The parties shall meet at the Logan, West Virginia Walmart
              for the exchange.
       8
         This information is contained in a letter dated January 26, 2021, from the circuit
court’s law clerk to the Kentucky Court. The circuit court’s ruling appears to be based on
its belief that it now had the authority “to assert jurisdiction over [A.G.M.] through her
juvenile delinquency case free from the UCCJEA’s interstate requirements[.]”

                                               4
for a DVPO, and therefore, could not enter the DVPO at issue in this case. This issue
requires us to examine the UCCJEA.

             We begin our analysis by noting that the UCCJEA applies to child custody
proceedings, including proceedings in which a party seeks protection from domestic
violence. See W. Va. Code § 48-20-102(d) (2001) (defining “child custody proceeding”
under the UCCJEA to include “a proceeding for … protection from domestic violence”).

                Almost immediately after Respondent filed a Domestic Violence Petition in
Putnam County, Petitioner challenged the jurisdiction of the courts in Putnam County, and
she continued to challenge jurisdiction when the case was transferred from the family court
to the circuit court. 9 Prior to the hearing in family court, Petitioner filed a motion seeking
to have the petition denied or to have the case transferred to “the presiding judge in the
Pike County, Kentucky matter.” In that motion, Petitioner referenced the UCCJEA and
described the jurisdiction of the family court in Putnam County as “questionable.”
Specifically, she alleged that the Commonwealth of Kentucky had home state jurisdiction
of A.G.M. pursuant to the UCCJEA. On September 1, 2020, the family court proceeded
with what has been described as a brief hearing. Later that same day, the family court
transferred the matter to the circuit court.

               On September 9, 2020, the circuit court held a telephonic hearing on
Respondent’s Domestic Violence Petition. The circuit court indicated during that hearing
that it did not have the family court information about this case, and it inquired about the
current order providing for visitation and custody. Counsel for Petitioner informed the
circuit court that the order under which the parties were operating was an order issued in
Kentucky by the Pike Circuit Court Family Court Division. Counsel also informed the
circuit court that the parties had an upcoming hearing scheduled in the Kentucky Case on
October 20, 2020.

               At the conclusion of the September 9, 2020 hearing, the circuit court
informed the parties that it intended to sustain the petition and would enter a DVPO within
twenty-four hours. Hours after the hearing in circuit court, counsel for Petitioner e-filed a
letter addressed to the circuit court maintaining that the jurisdiction of the DVPO case was

       9
         Petitioner assigns as error the transfer of the DVPO case from the family court to
the circuit court. W. Va. Code § 48-27-301(a) provides that “[c]ircuit courts, family courts
and magistrate courts have concurrent jurisdiction over domestic violence proceedings as
provided in this article.” Further, given our holding in this case, we deem it unnecessary
to address this assignment of error.



                                              5
governed by the UCCJEA and that Kentucky was the “home state” with respect to the
UCCJEA. Further, counsel for Petitioner argued that, at best, the circuit court maintained
only temporary emergency jurisdiction under the UCCJEA. The following day, the circuit
court entered a DVPO that granted temporary custody of A.G.M. to Respondent, denied
Petitioner any visitation with A.G.M. and ordered that Petitioner refrain from “contacting,
telephoning, communicating with, harassing, or verbally abusing” A.G.M.

               Based upon the record before us, we believe the question regarding the circuit
court’s jurisdiction should have been addressed by the circuit court as soon as it became
aware of the possibility that the UCCJEA was implicated. “The urgency of addressing
problems regarding subject-matter jurisdiction cannot be understated because any decree
made by a court lacking jurisdiction is void.” State ex rel. TermNet Merch. Servs., Inc. v.
Jordan, 217 W. Va. 696, 700, 619 S.E.2d 209, 213 (2005) (citation omitted). In the DVPO,
the circuit court determined that it had jurisdiction to hear the case without addressing
Petitioner’s objection related to jurisdiction under the UCCJEA.

                The record reveals that there was clearly a proceeding concerning the custody
of A.G.M. pending before the Pike Circuit Court Family Court Division in Kentucky prior
to the time Respondent filed the Domestic Violence Petition in Putnam County. In fact,
Petitioner filed in the circuit court a copy of a January 6, 2020 Agreed Order from the
Kentucky Case which memorialized an agreement between the parties to designate
Respondent as A.G.M.’s temporary residential custodian. The Agreed Order clearly
reflects that there was a proceeding concerning the custody of A.G.M. in the Pike Circuit
Court Family Court Division.

              Respondent’s action in Putnam County seeking a DVPO did not provide an
avenue for the circuit court to assert jurisdiction over the custody of A.G.M. where there
was an ongoing proceeding regarding such custody in Kentucky. Such exercise of
jurisdiction was prohibited by W. Va. Code § 48-20-206(a), which provides:

              Except as otherwise provided in section 20-204 [§ 48-20-204],
              a court of this State may not exercise its jurisdiction under this
              article if, at the time of the commencement of the proceeding,
              a proceeding concerning the custody of the child has been
              commenced in a court of another state having jurisdiction
              substantially in conformity with this chapter, unless the
              proceeding has been terminated or is stayed by the court of the
              other state because a court of this State is a more convenient
              forum under 20-207 [§ 48-20-207].

There was no evidence that the Kentucky Case had been terminated or stayed. To the
contrary, Petitioner filed (in Putnam County) a copy of the Agreed Order from the

                                              6
Kentucky Case which revealed that the parties to the instant case had agreed that
Respondent would be designated A.G.M.’s temporary residential custodian. In addition,
during the hearing before the circuit court, counsel for Petitioner made the court aware of
an upcoming hearing scheduled in the Kentucky Case.

       While the circuit court did not establish jurisdiction to determine long-term custody
of A.G.M., the UCCJEA does bestow upon the circuit court temporary emergency
jurisdiction in certain circumstances. Specifically, the UCCJEA provides:

              A court of this State has temporary emergency jurisdiction if
              the child is present in this State and the child has been
              abandoned or it is necessary in an emergency to protect the
              child because the child, or a sibling or parent of the child, is
              subjected to or threatened with mistreatment or abuse.

W. Va. Code § 48-20-204(a). Petitioner argues that no such emergency existed, and we
agree. At the time of the hearing before the circuit court, the Emergency Protective Order
entered by the magistrate court was still in effect. Further, at that time, A.G.M. was living
in West Virginia in the custody of Respondent and Petitioner was living in Kentucky.
Indeed, there is no indication in the record that the circuit court believed that it was acting
pursuant to the UCCJEA’s temporary emergency jurisdiction provisions. However, even
assuming, arguendo, that circuit court relied upon temporary emergency jurisdiction, it is
clear that the circuit court did not comply with the statutory requirements of the UCCJEA
regarding such emergency jurisdiction.

            The UCCJEA imposes the following requirement in cases involving
temporary emergency jurisdiction:

              A court of this State which has been asked to make a child
              custody determination under this section, upon being informed
              that a child custody proceeding has been commenced in, or a
              child custody determination has been made by, a court of a
              state having jurisdiction under sections 20-201 through 20-
              203, shall immediately communicate with the other court. A
              court of this State which is exercising jurisdiction pursuant to
              sections 20-201 through 20-203, upon being informed that a
              child custody proceeding has been commenced in, or a child
              custody determination has been made by, a court of another
              state under a statute similar to this section shall immediately
              communicate with the court of that state to resolve the
              emergency, protect the safety of the parties and the child, and
              determine a period for the duration of the temporary order.

                                              7
W. Va. Code § 48-20-204(d). Again, it is clear that the Pike Circuit Court Family Court
Division in Kentucky had made a child custody determination with respect to A.G.M. prior
to the time Respondent filed his Domestic Violence Petition. With respect to
communication with the Kentucky court, the circuit court indicated that it would have
A.G.M.’s guardian ad litem from Putnam County contact A.G.M.’s guardian ad litem in
Kentucky. 10 The statute is clear that the communication must come from the “court,” not
from any other agency or individual. See In re J.C., 242 W. Va. 165, 832 S.E.2d 91 (2019)
(holding that the child protective services in Virginia was not a “court” which could decline
jurisdiction pursuant to W. Va. Code § 48-20-201(a)(2)). 11 Clearly, “temporary emergency
jurisdiction” is designed to give the circuit court the temporary ability to protect a child
from immediate danger while requiring that the court follow up such action with immediate
contact with the out-of-state court that determined, or has been asked to determine, the
custody of the child. Even if an emergency had existed at the time of the circuit court’s
hearing, the circuit court failed to comply with the UCCJEA’s requirement that it
“immediately communicate with the other court” pursuant to W. Va. Code § 48-20-204(d).

             Given our ruling, we need not address Petitioner’s remaining assignment
regarding the circuit court’s denial to permit certain testimony during the hearing on
September 9, 2020. Further, we decline to issue any ruling regarding the juvenile
delinquency case as it is not properly before this Court. 12

             Based on the foregoing, we find that the circuit court erred by entering a
DVPO against Petitioner because it lacked subject matter jurisdiction to proceed in this
case pursuant to the provisions of the UCCJEA. Accordingly, we vacate the DVPO and

       10
         A.G.M. was appointed a guardian ad litem in the Putnam County juvenile
delinquency case. It is unclear whether this communication occurred.
       11
         By letter dated January 26, 2021, more than four months after the September 10,
2020 DVPO, the circuit court’s law clerk contacted the Kentucky court, primarily
regarding the juvenile delinquency proceeding.
       12
          Petitioner alleges that she and her counsel have been barred from participating in
A.G.M.’s juvenile delinquency case and that her appeal in the instant case is the only way
in which she can seek relief from the rulings in her daughter’s juvenile delinquency case.
We disagree. The juvenile delinquency case is a separate case, and it is not before this
Court. To the extent that the circuit court may have believed that the juvenile delinquency
matter provided it jurisdiction to issue the DVPO challenged by Petitioner in the matter
currently before us, we reject any such assertion. If Petitioner seeks relief from any rulings
in the juvenile delinquency case itself, she must do so in a separate filing.

                                              8
remand this case to the circuit court with direction to dismiss the Domestic Violence
Petition filed by Respondent.


                                             Vacated and Remanded With Instructions.



ISSUED: November 10, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                         9